Citation Nr: 9930003	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  93-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bilateral hearing 
loss, to include tinnitus.

3.  Entitlement to an increased (compensable) rating for a 
service connected psychiatric disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant, son, and [redacted]


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1937 
to June 1941 and from May 1942 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision denied service 
connection for asbestosis and hearing loss and denied an 
increased (compensable) rating for the veteran's service 
connected psychiatric disorder.

The case was previously before the Board in June 1995, when 
it was remanded for examination of the veteran and medical 
opinions.  Unfortunately, the issue involving an increased 
(compensable) rating for the veteran's service connected 
psychiatric disorder requires further remand.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no current diagnosis of any asbestos related 
lung disorder.

3.  The evidence of record reveals that the veteran served as 
a Navy aviation mechanic.

4.  The medical evidence of record reveals diagnosis of 
bilateral sensorineural  hearing loss and constant bilateral 
tinnitus.  

5.  The veteran's current sensorineural hearing loss and 
tinnitus cannot be reasonably disassociated from his noise 
exposure during service.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for asbestosis, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).  

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). 

3.  Bilateral tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

II.  Asbestosis

The veteran has claimed entitlement to service connection for 
asbestosis.  He asserts that he was exposed to asbestos 
during military service.  He avers that as a result of this 
exposure he has developed an asbestos related lung disorder.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
service; (2) whether he has a current asbestos related lung 
disability; and, if so, (3) whether the current disability is 
etiologically related to the asbestos exposure during 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the second and third issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records are relatively 
complete.  There is no separation examination because the 
veteran was separated on Medical Board proceedings because of 
his service connected psychiatric disorder.  As such, the 
medical survey examination at separation from service focused 
on psychiatric examination rather than general medical 
examination of the veteran. 

The veteran asserts that he was exposed to asbestos during 
service.  The evidence of record reveals that the veteran 
served in the Navy from June 1937 to June 1941 and from May 
1942 to August 1945.  The veteran has submitted copies of the 
few service personnel records that he had in his possession.  
These records clearly show that he held various ratings 
during his Naval service.  There is evidence that the veteran 
served in engineering ratings aboard various ships during his 
first period of Naval service, specifically as a watertender.  
On separation in 1945 the veteran's rating was as an aviation 
metalsmith.  As such, the Board concedes that the veteran was 
likely exposed to asbestos during active service.  However, 
the veteran has submitted no evidence that he has asbestosis, 
or any other asbestos related lung disorder.  

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In April 1997 a VA respiratory system examination of the 
veteran was conducted.  The diagnostic impression was that 
the veteran "has a positive tuberculin skin test with 
positive nodules on the right lower lobe . . .  On pulmonary 
function tests, he has mild restrictive disease with a forced 
vital capacity of 75% over predicted."  This examination 
does not show a diagnosis of asbestosis; rather, a positive 
tuberculin skin test is noted as the only disease entity 
present.  

In September 1997 another VA examination of the veteran was 
conducted.  The veteran related his history of asbestos 
exposure during service.  The diagnosis was history of 
asbestos exposure and chronic obstructive pulmonary disease 
such as emphysema.  The physician stated that "regarding the 
question about whether the veteran has residual asbestos 
exposure, as per the veteran's statement that he was exposed 
to asbestos in ship, then his condition could have been 
attributed to asbestos.  Asbestos can be usually noted in 
chest x-rays.  We are waiting for the report on the chest x-
ray at this time."  The chest x-ray was conducted and the 
September 1997 VA radiology report is of record.  X-ray 
examination revealed no acute infiltrates.  There was a 
stable 6 mm small nodule in the right lung base which 
represented a small granuloma.  Upon review of the x-ray 
report the examining physician annotated the examination 
report with a third diagnosis of "granuloma, right lung per 
x-ray report."  

The competent medical evidence of record does not reveal any 
diagnosis of asbestosis or any other asbestos related lung 
disease.  X-ray examination did not reveal any indication of 
asbestos in the veteran's lungs.  The examining physician's 
opinion of the possibility of an asbestos related condition 
was predicated on forthcoming evidence from the x-ray report.  
However, the x-ray report did not reveal the presence of any 
asbestos related symptoms.   

Simply put, the competent evidence of record does not reveal 
the presence of any asbestos related lung disorder.  Without 
a current disability the veteran does not meet the first 
element required for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 506.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

III.  Hearing Loss

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

The veteran asserts that he was subject to acoustic trauma in 
the form of noise exposure during active service, and that 
this caused his current hearing loss.  As noted above, record 
reveals that the veteran served in the Navy from June 1937 to 
June 1941 and from May 1942 to August 1945.  The veteran's 
service personnel records show that he held various ratings 
during his Naval service.  There is evidence that the veteran 
served in engineering ratings aboard various ships during his 
first period of Naval service, specifically as a watertender.  
On separation in 1945 the veteran's rating was as an aviation 
metalsmith.  The Board acknowledges that hearing protection 
was not routinely used during the period of time of the 
veteran's active service.  Moreover, the veteran's duties in 
the engineering spaces of ships and as an aircraft mechanic 
would have subjected him to acoustic trauma in the form of 
exposure loud engine noises.  As such, the Board concedes 
that the veteran suffered acoustic trauma in the form of 
noise exposure during service.  

There are numerous VA audiology examination reports of 
record.  Each of these reveals diagnoses of bilateral 
sensorineural hearing loss.  An August 1991 VA audiology 
examination is as representative as any of record.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
65
75
LEFT
35
50
65
90
95

The average pure tone decibel loss at the above frequencies 
was 61 for the right ear and 75 for the left ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and of 84 percent in the left ear.  These 
audiometry results meet the requirements of 38 C.F.R. § 3.385 
(1999), and show that the veteran has a current hearing loss 
disability for VA purposes.  

The August 1991 audiology report contains the diagnosis of 
bilateral sensorineural  hearing loss and constant tinnitus.  
The attached examination narrative notes the veteran's 
complaints of noise exposure during service.  The specific 
noise exposure noted is the noise of boilers and sheet metal.  
This was the exact noise exposure that the veteran 
encountered during service.  Taken as a whole, the Board is 
of the opinion that the August 1991 VA examination report 
does relate the veteran's current bilateral sensorineural 
hearing loss to his noise exposure during service.  

The Board also notes that the veteran has also been diagnosed 
with constant bilateral tinnitus.  The review of the medical 
evidence of record reveals the veteran has consistently 
reported tinnitus along with his hearing loss on numerous VA 
examinations.  It is the Board's opinion that the veteran 
believes the tinnitus to be part of his claimed hearing loss 
disability.  Moreover, it would be impossible to disassociate 
the veteran's tinnitus from his noise induced bilateral 
sensorineural  hearing loss.  As such, service connection for 
tinnitus is granted.  


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for asbestosis is denied. 

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  





REMAND

One of the reasons that this case was remanded in June 1995 
was for VA psychiatric examination of the veteran.  An April 
1997 VA psychiatric examination report from Dr. De Armas and 
a September 1997 VA psychiatric examination report from Dr. 
Aziz clearly indicated that the veteran's delusional disorder 
was related to and/or caused by the service connected 
schizoid/paranoid personality.  Moreover, these examination 
reports reveal a fairly severe level of psychiatric 
disability.  The Board does not understand why, upon 
conclusion of the September 1997 VA examination, the 
veteran's service connected psychiatric disorder was not 
rated and the case returned to the Board.  Rather, the case 
apparently was pending for two years, and a February 1999 
psychiatric evaluation of the veteran was again conducted.  
The 1999 examinations reveal no current diagnosis of any 
psychiatric disorder and no disability.  

There is great discrepancy between the 1999 examination 
reports and the prior examination reports.  This discrepancy 
needs to be resolved.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for another VA disability compensation 
examination.  To ensure that VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
the case is REMANDED to the RO for the following development:

1.  The veteran should be examined by a VA 
psychiatrist to determine the nature and 
extent of the service-connected 
psychiatric disorder.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with and which 
disorders are part of or caused by the 
service-connected disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of the service-
connected psychiatric disorder affect the 
veteran's social and industrial capacity.  
All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Subsequently, the RO should consider 
the issue of entitlement to an increased 
(compensable) rating for the veteran's 
service connected psychiatric disorder on 
appeal.  In this regard,  the RO should 
give full consideration to the fact that 
the evidence indicates that the veteran's 
delusional disorder is related to the 
service connected schizoid/paranoid 
personality.  The RO must also consider 
the veteran's claim for an increased 
rating under both the old, and the current 
rating schedule for psychiatric 
disabilities.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran should be furnished a 
supplemental statement of the case covering all the pertinent 
evidence, law and regulatory criteria, and afforded a 
reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving an increased 
rating for the service connected psychiatric disorder will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







